Citation Nr: 0608824	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle fracture.

2.  Entitlement to service connection for residuals of left 
ring finger fracture.

3.  Entitlement to service connection for left inguinal 
hernia.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
November 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

We note that, although the appellant filed a notice of 
disagreement with the assignment of a 10 percent rating for 
his service-connected urological disorder, the RO increased 
the evaluation to 20 percent in March 2004 and he did not 
include this issue in his May 2004 Appeal to the Board, VA 
Form 9.  A timely filed substantive appeal is required to 
perfect an appeal to the Board.  Absent the filing of a 
substantive appeal on the urological issue, the issue is not 
before the Board and may be considered withdrawn.  See 
38 C.F.R. §§ 20.200, 20.202, 20.300 (2005).


FINDINGS OF FACT

1.  Left ankle disability was not manifest in service and 
arthritis was not manifest within one year after service.  
Left ankle disability is not attributable to service.

2.  Left ring finger disability was not manifest during 
service and is not attributable to service.

3.  Left inguinal hernia is not currently shown.




CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2005).

2.  A left ring finger disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  Left inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
August 2002 (prior to the rating decision on appeal).  Since 
this letter essentially provided notice of elements (1), (2), 
and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), the appellant was provided with specific 
information as to why the claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b) (1) in the March 2004 
SOC.

Finally, with respect to element (4), the Board notes that 
the RO's August 2002 letter contains a specific request that 
the appellant provide the VA with any evidence, not already 
of record, that pertains to his claim.  The appellant has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The claims folder contains available service records and 
private medical records.  The appellant was afforded relevant 
examinations for VA purposes in November 2002.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio, supra.  Any failure to address an 
effective date or evaluation sub-issue is harmless since the 
benefit sought is denied.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

In this case, the appellant filed a claim for service 
connection for residuals of left ankle injury, left ring 
finger injury, and inguinal hernia in March 2002.  
Specifically, he reported that he fractured his left ankle in 
basic training during physical training when he stepped into 
a hole.  He also reported that, in April 1983, he crushed his 
left ring finger while working in the motor pool.

The available service medical records show a provisional 
diagnosis for left direct inguinal hernia in November 1982.  
However, one year later, on discharge examination in November 
1983, the appellant denied a history of hernia and the 
clinical evaluation was negative for hernia.  Service medical 
records are also negative for complaints of or treatment for 
injury to the left ankle and the left ring finger.  While 
these record contain a November 1981 note that earlier 
original records were not available, discharge examination in 
negative for a history of injury to the left ankle and left 
finger ringer.  More specifically, the upper extremities and 
lower extremities were normal.

Post service, private medical records dated September 2000 to 
January 2002 are silent for left ankle complaints or 
findings, as well as, a diagnosis of left inguinal hernia.  
These records show that the appellant was seen in April 2001 
with a broken left fourth finger, which occurred when he fell 
down while carrying some wood and required open reduction 
internal fixation.

On VA examinations in November 2002, the appellant reported a 
history of left inguinal hernia in service, unrepaired.  He 
further reported his belief that the inguinal hernia was 
repaired during post-service surgery in 1993 for a gunshot 
wound to the abdomen.  Physical findings and ultrasound 
testing were negative for left inguinal hernia, including 
scar.  History of injury to both the left ankle and left ring 
finger in service was noted.  Clinical findings were 
significant for limitation of motion.  X-rays were taken.  
The diagnoses were for traumatic arthritis and loss of range 
of motion of the left ankle and loss of range of motion of 
the left ring finger.

The veteran asserts that he has left ankle and left ring 
finger disabilities due to service.  A layman is competent to 
report the existence of an injury.  However, competence and 
credibility are to be distinguished.  The service medical 
records are silent for an injury to the left ankle and left 
ring finger.  More specifically, the separation examination 
established that the upper and lower extremities were normal 
and the veteran denied any pertinent history.  The first 
evidence of a disability is many years after service 
discharge.  The reliable evidence of record shows no 
disability of the left ankle and left ring finger related to 
a disease or injury in service.  Although the veteran is 
competent to report an inservice injury, the more probative 
evidence establishes that the upper extremities and lower 
extremities were normal and that the remote identification of 
such impairments are unrelated to any incident of service.  
His assertions of an inservice onset are unsupported and not 
credible.  Therefore, the preponderance of the evidence is 
against the claims for service connection of the left ankle 
and left ring finger.

Similarly, the evidence of record shows no current left 
inguinal hernia.  A requirement of service connection is the 
presence of a current claimed disability.  Degmetich v. 
Brown, 104 F.23d 1328 (1997).  While the appellant has 
alleged the existence of a left inguinal hernia, he is not 
competent as a layman to provide a medical diagnosis.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  At best, there was a provisional diagnosis 
during service.  However, such provisional diagnosis was not 
confirmed during service, at separation or at any time after 
separation from service.  Therefore, the preponderance of the 
evidence is against the claim for service connection for left 
inguinal hernia.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for residuals of left ankle fracture is 
denied.

Service connection for residuals of left ring finger fracture 
is denied.

Service connection for left inguinal hernia is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


